Exhibit 10.22

LAYNE CHRISTENSEN COMPANY

EXECUTIVE SHORT-TERM INCENTIVE PLAN

Amended and Restated by the Board of Directors on April 15, 2014

Compensation Philosophy

Layne Christensen Company’s (“Layne”) compensation philosophy is to structure
compensation to drive financial and strategic growth and build long-term
stockholder value while attracting and retaining valued talent in the markets
and industries Layne serves.

ESTI Plan Objective

The intent of the Layne Christensen Company Executive Short-Term Incentive Plan
(the “ESTI Plan”) is to provide competitive cash compensation (“ESTI Bonuses”)
that rewards Participants for their performance and their contributions to
Layne’s overall performance. The ESTI Plan is an important component of a
Participant’s total compensation package, designed to communicate key annual
corporate and individual objectives, reward efforts that achieve these
objectives and align employee performance bonuses with Layne’s shareholders’
interests in a manner that motivates executives and employees to maximize
shareholder value.

ESTI Plan Overview

This ESTI Plan is a bonus plan for certain Corporate Executives and Division
Presidents selected by Layne to participate in the ESTI Plan (“Participants”).
The ESTI Plan is designed to reward Participants for their roles in the
achievement of Layne’s goals for the one-year performance period. All ESTI
Bonuses under the ESTI Plan are conditioned upon achievement of one or more
“Primary Goal(s)” and the achievement of one or more “Secondary Goal(s).” All
Participants will have the same Primary Goal(s). If the Primary Goals(s) are not
achieved, no ESTI Bonuses under the ESTI Plan will be made to any Participant
even if there is achievement of one or more Secondary Goal(s).

Each Participant in the ESTI Plan has a target-level ESTI Bonus opportunity
(“Target ESTI Opportunity”), expressed as a percentage of that Participant’s
actual base earnings (i.e., which excludes bonuses) during the performance
period, based on the Participant’s job position and level within the Company.
Such Target ESTI Opportunity is reduced (down to 65% of the Participant’s
targeted bonus) if Secondary Goal(s) achievement is less than 100% but over a
minimum required threshold, and increased (up to 200% of the Participant’s
targeted bonuses) if Secondary Goals(s) achievement is more than 100%. See
Appendix B.

Eligibility

The Compensation Committee (the “Compensation Committee”) of Layne’s Board of
Directors (the “Board”), in consultation with Layne’s Chief Executive Officer
(“CEO”), shall select and recommend to the Board the Participants from the group
of Layne’s Corporate Executives and



--------------------------------------------------------------------------------

Division Presidents it desires to participate in the ESTI Plan. An eligible
employee will only become a Participant if the Board approves the Compensation
Committee’s recommendation. Participation in the ESTI Plan in one year does not
automatically guarantee participation in a future year.

Performance Period

Each fiscal year is a separate performance period (“Performance Period”).

Establishment of Performance Period Primary Goal(s) and Secondary Goal(s)

For each Performance Period, the applicable person(s) described below shall
establish:

 

  •   The Primary Goal(s); and

 

  •   The Secondary Goal(s) at one or more of a Corporate Level, Division Level,
and individual performance level.

“Corporate Level” goals are based on consolidated financial results of Layne and
its subsidiaries. “Division Level” goals are based on the financial results of
that division.

The Primary Goal(s) for each Performance Period will be determined by the
Compensation Committee based upon recommendations from the CEO and then reviewed
and approved by the Board. Except as otherwise provided herein, each
Participant’s Target ESTI Opportunity will be recommended by the CEO to the
Compensation Committee and, if approved by the Compensation Committee, the
Compensation Committee shall recommend such Target ESTI Opportunity to the Board
for its approval. Except with respect to the CEO or as provided herein, all
Secondary Goal(s) will be developed by the CEO, submitted to the Compensation
Committee for approval and recommendation, and if the Compensation Committee
approves of such Secondary Goal(s), submitted to the Board for its review and
approval. The Compensation Committee will recommend the Secondary Goal(s)
relating to the CEO to the Board, and for approval by the Board. All Primary
Goal(s) and Secondary Goal(s) for a Performance Period will be established by
the end of the first quarter of each Performance Period.

All Participants’ Secondary Goal(s) will include:

 

  •   A specific, measurable Corporate Level and/or Division Level goal for
which determination as to whether such goal has been attained can be made solely
by reference to Layne’s and/or the division’s performance during the Performance
Period; and

 

  •   As many as four different individual level performance goals for which
determination as to whether such goals have been attained and the level of such
attainment (i.e., threshold, target, maximum or in between these levels) can be
made solely by reference to the individual’s performance during the Performance
Period.

The applicable weighting for Participants based on their job position and level
is attached as Appendix A to this ESTI Plan. The weighting among the
individual-level goals shall be determined by the Participant’s manager.



--------------------------------------------------------------------------------

Targeted ESTI Opportunity and Payout of Performance Awards

If the Primary Goal(s) are achieved for a Performance Period and the
Participant’s relevant Secondary Goal(s) threshold level of achievement for one
or more Secondary Goals are attained, then the Participant shall be eligible for
payment of an ESTI Bonus. Performance at the minimum threshold for at least one
of the Secondary Goals shall result in payment of 65% of the Participant’s
Targeted ESTI Opportunity for that Secondary Goal. Performance at or above the
maximum goal level shall result in payment of 200% of the Participant’s Targeted
ESTI Opportunity for that Secondary Goal. The percentage of the Participant’s
Targeted ESTI Opportunity for each Secondary Goal that shall be paid for
performance within the applicable performance range shall be determined through
linear interpolation between the goal’s threshold and target values and linear
interpolation between the goal’s target and maximum values, based on the
individual’s job position and applicable Targeted ESTI Opportunity as set forth
Appendix B to this ESTI Plan, and multiplied by that goal’s applicable weighting
set forth on Appendix A to this ESTI Plan. [For example and illustration
purposes only, if Primary Goals are achieved and a Corporate Executive’s
Secondary Goals were achieved at a level of 200% for individual goals and 120%
for “One Layne” goals, overall achievement of the Secondary Goals would be the
sum of (i) 40% (for Individual Goals (20% of 200%)) and (ii) 96% (for One Layne
goals (80% of 120%)), the applicable level of Secondary Goal achievement would
be 136%. Linearly interpolating the 136% level of goal achievement results in
the Executive receiving an ESTI Bonus of 103.2% of the Executive’s actual base
earnings during the performance period.]

Attainment of performance awards is to be determined by the Compensation
Committee after the end of the Performance Period and then recommended to the
Board for its approval. All payouts under the ESTI Plan will be based on the
Executive’s actual base earnings (i.e., which excludes bonuses) during the
Performance Period. Unless the Compensation Committee elects to make payments
under the ESTI Plan in the form of bonus shares or another type of equity award
granted under Layne’s 2006 Equity Incentive Plan (or another
shareholder-approved stock plan maintained by Layne), all payouts under the ESTI
Plan will be made in cash. Once determined pursuant to the terms and conditions
set forth herein, the Board has the ability to increase or decrease individual
Participant bonuses by up to 50%. A Participant must be employed by Layne on the
last day of the Performance Period to be eligible to receive payout of a
performance award; provided, however, the Board may, in its sole discretion,
agree to waive such employment requirement if in its judgment such waiver is
warranted and/or such acceleration is in the best interests of the Company.
Payout of performance awards will occur no later than two and one-half (2-1/2)
months following the end of the Performance Period.

Administration

The Compensation Committee is responsible for overseeing the administration of
the ESTI Plan for Participants and reviewing and recommending to the Board the
payments pursuant to the ESTI Plan. The Board shall have complete discretion
over the ESTI Plan and shall determine the final ESTI Plan performance goals and
performance awards for the CEO, based upon recommendations from the Compensation
Committee. The Board shall have the sole authority to interpret and construe the
ESTI Plan and decisions made by the Board shall be final and binding upon all
parties concerned.



--------------------------------------------------------------------------------

The Compensation Committee determines whether the applicable performance
thresholds and performance goals have been attained, based upon audited
financial results for the Performance Period and shall make recommendations as
to such attainment to the Board for its approval. Where needed, the Compensation
Committee will receive reports from Finance/Accounting regarding the calculation
and tracking of financial performance which relates to performance goals, and
will receive reports from Layne’s human resources department regarding
performance goals that are not based upon financial measures.

The Board retains the right to reassess performance goals and performance awards
in light of unanticipated extenuating circumstances, or other reasons, and to
increase or decrease the conditions of a performance goal or the value of a
performance award as the result of its reassessment.

The Board may amend or terminate the ESTI Plan at any time, in its sole
discretion.

This ESTI Plan confers no right to continued employment or otherwise change a
Participant’s status as an “at-will” employee.

The law of the state of Delaware shall be controlling in all matters relating to
the ESTI Plan, unless superseded by Federal law.



--------------------------------------------------------------------------------

APPENDIX A - PERFORMANCE DRIVERS AND WEIGHTS

 

Performance Drivers and Weights

              Performance Drivers  

Title / Band

   Level      One
Layne
Cons.     Division     Individual     Total  

CEO

     0         80 %        20 %      100 % 

CORPORATE EXECUTIVES (COO, CFO, GC, CAO)

     1 CORP.         80 %        20 %      100 % 

DIVISION PRESIDENTS

     1 DIV.         20 %      60 %      20 %      100 % 



--------------------------------------------------------------------------------

APPENDIX B - TARGETED ESTI OPPORTUNITIES

 

TITLE

   LEVEL      THRESHOLD
65% OF
TARGET
ESTI BONUS
PAYABLE IF
80% OF
GOAL
ACHIEVED     TARGET
100% OF
TARGET ESTI
BONUS
PAYABLE IF
100% OF GOAL
ACHIEVED     MAXIMUM
200% OF
TARGET
ESTI BONUS
PAYABLE IF
150% OR MORE
OF GOAL
ACHIEVED  

CEO

     0         65 %      100 %      200 % 

CORPORATE EXECUTIVES (COO, CFO, GC, CAO)

     1 CORP.         39 %      60 %      120 % 

DIVISION PRESIDENTS

     1 DIV.         39 %      60 %      120 % 